                   Case 1:20-cv-00200-JSR Document 132 Filed 01/15/21 Page 1 of 4


                               •
PeRKINSCOle                                                               700 13th Street. NW
                                                                          Suite 800
                                                                                                           0 + 1.202 654.6200
                                                                                                           G +1.202.654.6211
                                                                          Washington, D.C. 20005-3960        PerkinsCoie.corn




January 15, 2021                                                                                           Terrence J. Wikberg
                                                                                                    TWikberg@perkinscoie.com
                                                                                                          D. +1.202.654.6201
VIA ECF                                                                                                   F. +1.202.654.9149

Honorable Jed S. Rakoff
United States District Court Judge, Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:           Carnegie Institution of Washington v. Fenix Diamonds LLC, Case No. 20-cv-200-JSR

Dear Judge Rakoff:
Plaintiffs Carnegie Institution of Washington and M7D Corporation (“Plaintiffs”) submit this
letter in response to the letter brief submitted by Defendant Fenix Diamonds, LLC (“Fenix”) on
January 12, 2021. The summary judgment record is closed. Fenix’s attempt to supplement it
with favorable testimony from a transcript of Mr. Chirag Limbasiya is improper, as Plaintiffs
have no opportunity to provide a responsive statement of facts. Regardless, that testimony does
not suffice to authenticate Fenix’s existing summary judgment evidence nor make it admissible.1
Fenix’s New Facts and Substantive Arguments are Improperly Presented

Fenix’s reliance on new evidence runs afoul of Local Civil Rule 56.1, under which Fenix was
obligated to identify all facts on which it intended to rely in support of summary judgment, and
to allow Plaintiffs an opportunity to present responsive facts. Fenix’s failure to properly identify
the transcript in its L.R. 56.1 filing means it should not be considered on summary judgment.
Fenix had ample opportunity to collect testimony from Nouveau before the Local Rule deadline.
Fenix listed Mr. Limbasiya in its Rule 26(a) initial disclosures at the outset of this case, and
Fenix’s counsel has been in contact with Nouveau since the start of discovery. The Court issued
its scheduling order on March 6, 2020, including setting summary judgment deadlines. Plaintiffs
sought permission to file a Hague request in May of 2020, but Fenix elected not to file one of
their own. Only on October 13, the same day it filed its summary judgment motion and just
three days before Mr. Limbasiya’s testimony was scheduled to start, did Fenix decide to
piggyback on Plaintiffs’ Hague request and file a motion to intervene in the Indian Court,
causing additional delay. Even after Mr. Limbasiya’s testimony was taken on November 2-6,
2020—while summary judgment briefing was ongoing—Fenix did not act in a timely fashion,
instead waiting nearly two months before asking the court to consider that testimony.


1
 Fenix spends the bulk of its letter brief arguing that the transcript, Affidavit, and other evidence are admissible.
Plaintiffs do not contend that the transcript is inadmissible for trial and are willing to stipulate to its admissibility. As
set forth herein, however, the transcript is not appropriately considered on summary judgment.

                                   REDACTED FOR PUBLIC DISCLOSURE
Perkins Crne LLP
          Case 1:20-cv-00200-JSR Document 132 Filed 01/15/21 Page 2 of 4




Honorable Jed S. Rakoff
January 15, 2021
Page 2


Fenix’s current submission also runs afoul of this Court’s January 10, 2021 order. Fenix was
granted permission to file a letter brief “identifying the portions of Mr. Limbasiya's testimony
relevant to issues already briefed during summary judgment.” Minute Entry for 1/8/2021
proceedings. Fenix’s letter inserts new purported facts and argues new issues, e.g., citing Mr.
Limbasiya’s testimony as evidence that “independently confirms that Nouveau’s diamonds
include                          non-monocrystalline growth” and that purportedly negates
Plaintiffs’ rocking curve analysis. Fenix Ltr. Br. at 3. This is improper. Entering new purported
facts and arguments is not consistent with the relief Fenix requested nor authorized by the Court.
Fenix Continues To Circumvent The Court’s Discovery Procedures
Fenix’s current attempt to skirt the discovery rules is true to form. At every turn in this suit,
Fenix has avoided formal discovery by Plaintiffs into its manufacturing processes. Early in this
case, Fenix parried Plaintiffs’ motion to compel production of technical information by
representing to the court that Fenix “is not able to monitor, much less enforce, Nouveau’s
production of process information,” and that Fenix has never “
                       .” See Ex. A (Fenix’s June 30, 2020 Letter to Chambers Under Seal).
Fenix’s counsel similarly refused to produce technical information through discovery on the
basis that they “do not represent Nouveau, and thus, . . . are unable to ‘search for and produce’
the information you have requested.” Ex. B (August 13, 2020 Letter from Fenix Counsel) at 2.
Notwithstanding these representations, Fenix admits it has informally collected from Nouveau,
and then emailed piecemeal to Plaintiffs, thousands of disorganized images, videos, and
documents, including those it now relies on in its summary judgment papers. (See D.I. 121 ¶ 83;
D.I. 098 ¶ 65.) Fenix has also communicated instructions to Nouveau to conduct experiments,
and has received from Nouveau the results, but has refused to produce those communications to
Plaintiffs, baselessly citing privilege.2 (See D.I. 121 at ¶¶ 80-84.)
To be clear, Fenix’s refusal to follow the discovery rules in introducing Nouveau’s documents
has materially prejudiced Plaintiffs. As one egregious example, Plaintiffs asked Fenix early in
this case to correlate the videos and photos that it had transmitted to Plaintiffs (allegedly from
Nouveau), so that Plaintiffs and their expert could know which photos and videos corresponded
to a particular diamond batch. Fenix refused. See Ex. B. (8/13/2020 Kopinski Ltr.) at 1
(“Nouveau is not our client. Therefore, we do not have the requested correlation information and
are unable to obtain it from Nouveau.”). Remarkably, this same “correlation information” was
later provided by Fenix’s counsel to Fenix’s own expert, who relied on it in his expert report.
See Ex. C (Pinneo Tr.) at 144:1-145:3. (“Q. And so you received file names that were labeled in
a manner that correlated the photos and videos of the growing or as-grown batches together; is


2
  Fenix’s counsel has never explained how these communications can be privileged when Fenix’s counsel has
repeatedly represented that they do not represent Nouveau and that Fenix does not control Nouveau.


                             REDACTED FOR PUBLIC DISCLOSURE
             Case 1:20-cv-00200-JSR Document 132 Filed 01/15/21 Page 3 of 4




Honorable Jed S. Rakoff
January 15, 2021
Page 3


that right? A. That's correct. Q. And from whom did you receive those files and file names? A.
[Fenix counsel] Max Snow.”)3

As another example, because of the limited, self-serving production that Nouveau and Fenix’s
counsel provided throughout the fact discovery period, Plaintiffs were kept in the dark about




                                                                                                                  -
Nouveau’s                                             , which (as discussed below) Mr. Limbasiya
admits were omitted from the “affidavit” (D.I. 99-05 (the “Affidavit”)) purportedly describing
Nouveau’s manufacturing process. Fenix Ltr. Br. Ex. B at 9:21-10:1, 14:12-20, 19:21-20:7.
These details came to light only in Fenix’s rebuttal expert reports,4 where Fenix argued that
                                              ; at that point, Plaintiffs had little opportunity to
seek additional discovery or substantively respond. Fenix’s statement that it had not “‘withheld’
any technical information” from Plaintiffs, Ex. A at 3, is hard to reconcile with this omission.
Plaintiffs respectfully ask the Court not to condone Fenix’s continued discovery gamesmanship
by entering Mr. Limbasiya’s testimony into the summary judgment record or by accepting
Fenix’s representations that the record is sufficiently complete to support summary judgment.
The Testimony Does Not Make Fenix’s Summary Judgment Evidence Admissible
Even if the Court agrees to consider Mr. Limbasiya’s deposition testimony on summary
judgment, that testimony does not render Fenix’s evidence admissible.
It is helpful to compare Plaintiffs’ use of Mr. Limbasiya’s deposition with Fenix’s. Plaintiffs
provided Mr. Limbasiya with digital copies of all the documents they sought to authenticate and
asked him to review them over the break and authenticate them the next day, which he did. See
Fenix Ltr. Br. Ex. B at 6. In contrast, Fenix is attempting to use Mr. Limbasiya’s testimony to
authenticate an unbounded group of documents by description alone, including many not
authenticated by Plaintiffs. See Fenix Ltr. Br. at 3 (quoting testimony concerning “all the videos
and photographs prepared in our firm and presented in the course of this lawsuit in the New York
court” and arguing it “establishes the admissibility of the evidence Fenix cited in its summary
judgment motion.”); e.g. Fenix Ltr. Br. Ex. B at 16 (answering questions from Fenix’s counsel
regarding “all of the videos and photographs”). Multiple documents cited in Fenix’s summary
judgment papers were never directly presented by Fenix to Mr. Limbasiya during deposition,
including most notably 80 “data files” relied on by Fenix in summary judgment (D.I. 98 ¶ 65).
This is improper. Each document Fenix intends to authenticate must be supported by an
individual with knowledge. Fenix cannot use this testimony to authenticate documents for which
Mr. Limbasiya never established personal knowledge. See Sys. Agency v. Villanueva, 19-CV-

3
    Dr. Pinneo’s transcript was cited by Plaintiffs during Summary Judgment briefing, but excerpted for length.
4
  This implies that Fenix’s expert and its outside counsel at Leydig Voit & Mayer had unilateral access to this
information while Plaintiffs did not. Fenix and Nouveau also apparently had discussions related to the work of
Fenix’s expert Dr. Michael Pinneo which have never been provided to Plaintiffs. Fenix Ltr. Br. Ex. B at 14:1-10.


                                REDACTED FOR PUBLIC DISCLOSURE
                   Case 1:20-cv-00200-JSR Document 132 Filed 01/15/21 Page 4 of 4




Honorable Jed S. Rakoff
Janmuy 15, 2021
Page4


6486 (JMF), 2020 WL 7629879 (S.D.N.Y. Dec. 22, 2020) ("[d]ocuments that are not attached to
an affidavit made on personal knowledge setting fo1th facts that would be admissible in evidence
and sufficient to authenticate the document cannot be considered on summaty judgment.")
(internal quotation marks omitted).

Moreover, blanket auth entication of "all th e videos an d photographs prepat·ed in our fom and
presented in the course of this lawsuit" would still be insufficient to suppo1t summa1y judgment.
In the Hague proceedings, the Indian comt denied Plaintiffs ' request for documents from
Nouveau. This means that the only documents Plaintiffs have ever seen describing Nouveau 's
process at·e the ones han d-picked by Nouveau working directly with Fenix's counsel. 5 Plaintiffs
have no way to dete1mine wheth er this represents the whole tiuth ; in fact, Plaintiffs do not even
know whether Nouveau provided more documents to Fenix's counsel than counsel ultimately
decided to produce. It is improper for a patty to cobble together a summaty judgment argument
from han d-picked evidence while potentially withholding conti·adicto1y evidence. See Quinn v.
Syracuse Model Neighborhood Corp. , 613 F.2d 438,445 (2d Cir. 1980) ("At least when the
patty opposing the motion has not been dilato1y in seeking discove1y , summaty judgment should
not be granted when he is denied reasonable access to potentially favorable info1mation.").

Fenix also ti·ies to use Mr. Limbasiya's testimony to bolster its use of the Affidavit. Fenix relies
on th e Affidavit as sufficient to obtain summaty judgment of noninfringement. (D.I. 120 at 2;
D.I. 97 at 1, 5, 8.) But Mr. Limbasiya's conflicting testimony in fact shows that the Affidavit is
incomplete an d unreliable. For example, he testified th at th e Affidavit "describes the entire
process of producing the diamonds in my fom" Fenix Lti·. Br. Ex. B at 9:18- 21 , but then
admitted that the Affidavit "does not mention                                    ." Id. at 9:21 -10: 1.
He later extensively described in testimony the use o a
mentioned in th e Affidavit. E.g. , id. at 14:12-20, 19:21-20:7. This testimony unde1mines
Fenix 's repeated reliance on the Affidavit in summaty judgment.

In sum, even admitting Mr. Limbasiya's testimony, Plaintiffs' opposition remains sound, Fenix's
summa1y judgment evidence has not been reduced to admissible fon n, an d disputed issues of
fact continue to render summaty judgment improper. (E.g. D.I. 97 at 1, 13-14.)

Respectfully submitted,

Isl
Teny Wikberg


5Mr. Limbasiya testified that he and his attorney worked closely with Fenix' s counsel at Leydig to collect evidence.
Id. at 7:12-14 (discussing ''videos and photographs as required by Fenix Diamonds L.L.C.' s lawyer which we had
sent and the like."); 8: 18-21 ("I have had conversations once or tv.•ice with a U.S lav.ryer... lawyer Max of Fenix
Diamonds L.L.C ..... Mr. Max demanded some documents and materials. We sent those documents.").


                               REDACTED FOR PUBLIC DISCLOSURE
Perl<ms Coie LLF
